Citation Nr: 1723280	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  11-11 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 10 percent for acne vulgaris.


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This case was previously remanded for additional development by the Board in December 2013.  The case has now been returned to the Board for further appellate action.

In his April 2011 substantive appeal, the Veteran requested a hearing before a member of the Board.  In September 2012 and December 2012 statements, the Veteran withdrew his hearing request.  As such, the Board may proceed with the appeal.

The Board notes that the Veteran was previously represented by John R. Worman, Attorney, at the time of the December 2013 remand.  That representation was later withdrawn and J. Michael Woods, Attorney, was appointed as the Veteran's representative.  However, in written statements received by VA in April and May 2017, the appointment of J. Michael Woods as the Veteran's representative was withdrawn.  As such, the Veteran is currently unrepresented.  


FINDING OF FACT

Throughout the appeal period the Veteran's acne vulgaris has been asymptomatic except for a single, one centimeter acne lesion on his buttock; it does not affect any exposed areas; in no way does it affect 20 to 40 percent of the total body surface or of exposed areas and it does not require any treatment (including systemic therapy or immunosuppressive drugs); further, it has not been shown to result in disfigurement or scarring.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for acne vulgaris have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2016); 38 C.F.R. §§ 4.7, 4.14, 4.20, 4.118, Diagnostic Codes 7800 - 7806, 7828 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its December 2013 remand.  Specifically, the December 2013 remand instructed the RO to contact the Veteran and request all treatment providers, to obtain up-to-date VA treatment records, and to refer the case to a VA examiner or schedule the Veteran for a VA examination to determine the current severity of his service-connected acne.  The RO sent the Veteran a letter in September 2016 which satisfies the remand directive.  The Veteran did not respond with any medical treatment information.  Additionally, up-to-date VA treatment records were obtained.  Further, a VA examination was conducted in May 2016.  In sum, the Board finds that the RO has complied with the Board's instructions and that the May 2016 VA examination report substantially complies with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Analysis

The Veteran contends that a rating in excess of 10 percent is warranted as his symptoms are worse than those contemplated by the currently assigned rating.  


The Veteran was afforded VA examinations during the pendency of this claim in February 2010 and May 2016.  The February 2010 VA examination report reflects that the Veteran reported intermittent acne since 1970, that it was usually mild, and required no treatment.  He specifically reported that he had not used any treatment, topical or systemic, in the prior four months.  He denied current acne on his face or exposed areas.  He described acne lesions on his buttock.  He denied functional impairment.  On examination, the Veteran had one acneform lesion on the right buttock area with a diameter of one centimeter.  It was superficial, nonulcerating, and without deep tissue involvement.  The rest of the skin examination was within normal limits.  The examiner indicated that the total area the acne lesion occupied was less than 0.1 percent of the total body surface and zero percent of exposed areas.  

The May 2016 VA examination report reflects that currently the Veteran had no acne lesions and was not on any medication for acne.  On examination, the examiner indicated that the Veteran had no skin lesions on the total body surface or exposed areas and his prior acne lesions did not require topical or systemic medication or cause disfigurement or scarring.  

The Board finds that after a thorough review of the evidence of record, the Veteran's service-connected acne vulgaris does warrant a rating in excess of 10 percent.  The Board notes that none of the Veteran's VA treatment records or examinations have revealed that his acne vulgaris was manifested by deep inflamed nodules and pus-filled cysts, as required by the criteria for even a 10 percent rating under Diagnostic Code 7828.  Moreover, there is no evidence of deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  As such, a rating in excess of 10 percent is not warranted for service-connected acne vulgaris.  38 C.F.R. § 4.118, Diagnostic Code 7828 (2016).

Consideration has also been given to assigned a rating under a different diagnostic code.  However, the examiners have indicated that less than 5 percent of the entire body and less than 5 percent of the exposed areas were affected by the Veteran's acne vulgaris.  Additionally, there is no evidence of any ongoing treatment whatsoever (to include the use of immunosuppressive drugs or corticosteroids for systemic problems caused by the Veteran's acne vulgaris) during the appeal period.  In fact, the VA examiners indicated that the Veteran did not use any medication whatsoever for his acne.  There is no evidence to the contrary.  Further, there is no evidence of any scars or disfigurement of the Veteran's face, head or neck.  In sum, the Veteran's acne vulgaris has consistently been asymptomatic (apart from the single, one centimeter acne lesion on his buttock in February 2010).  Additionally, to the extent that the Veteran may attribute any symptomatology to his service-connected acne vulgaris, the Board finds that the VA examination reports indicating that there were no current acne lesions (apart from the single one centimeter acne lesion on his buttock in February 2010) are more probative than any such lay statements.  The VA examiners have medical training, experience, and expertise that the Veteran is not shown to have.  As such, their findings are more probative than any suggestion by the Veteran that he has symptoms that would warrant a higher rating.  Therefore, a rating in excess of 10 percent for acne vulgaris is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7800 - 7806 (2016).


ORDER

Entitlement to a rating in excess of 10 percent for acne vulgaris is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


